DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (4,240,310).
Roth (‘310) discloses a fastener driving tool capable of driving a fastener onto a threaded rod, the fastener driving tool comprising: a housing (two-piece holder having upper and lower pieces 23 and 24 (Fig. 4)); an input shaft rotatably supported by the housing (the reduced lateral extension E on the holder encloses a rotary input drive arrangement for rotating the socket member 20 from a power-driven input shaft), the input shaft defining a first rotational axis; an output member (socket member 20) rotatably supported by the housing, the output member configured to rotatably support the fastener, the output member configured to receive the fastener and a portion of the threaded rod (Figs. 7 and 8); and a transmission assembly operatively coupled between the input shaft and the output member, the transmission assembly configured to convert an input torque from the input shaft about the first rotational axis to an output torque about a second rotational axis acting on the output member, wherein the second rotational axis is disposed at an angle relative to the first rotational axis; wherein the angle is 90 degrees (Figs. 7 and 8); wherein the output member includes a bevel gear having a bore extending colinear with the second rotational axis, the bore capable of receiving a portion of the threaded rod (Figs. 7 and 8); wherein the output member includes a bevel gear (gear teeth 22) and an extension portion extending therefrom (Fig. 4), and wherein the extension portion defines a drive socket (socket opening 21 in socket 20) configured to receive the fastener (N); wherein the transmission assembly includes a first bevel gear (27) coupled to the input shaft, a second bevel gear (gear teeth 22 of the socket member 20), and an intermediate bevel gear (intermediate gear member 28) intermeshed with the first bevel gear and the second bevel gear (Col. 3, lines 3-7), and wherein the first bevel gear (27) is configured to rotate about the first rotational axis, and the second bevel gear (22) is configured to rotate about the second rotational axis (Col. 2, lines 61-64).
Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batt (US 2016/0031067 A1).
Batt (‘067) discloses a mechanized spanner for driving a nut along a threaded rod includes a housing and a drivetrain. The spanner of Batt (‘067) comprises:  a housing (12); an input shaft (16) rotatably supported by the housing, the input shaft defining a first rotational axis; an output member (28) rotatably supported by the housing (12), the output member configured to rotatably support the fastener, the output member configured to receive the fastener and a portion of the threaded rod (paragraph [0048]); and a transmission assembly (14) operatively coupled between the input shaft and the output member, the transmission assembly configured to convert an input torque from the input shaft (16) about the first rotational axis to an output torque (primary gear 30 about a second rotational axis acting on the output member (28), wherein the second rotational axis is disposed at an angle relative to the first rotational axis; wherein the angle is 90 degrees; and, wherein the housing includes a channel extending therethrough, the channel extending colinear with the second rotational axis, and wherein the channel is configured to receive another portion of the threaded rod (Fig. 1; and, e.g., paragraphs [0056] and [0058]).
Allowable Subject Matter
Claims 6, 7, 9, 10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 6, 9, 10 and 12-15 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6 and 13 – that the housing includes a plurality of outer housing members and a plurality of inner housing members to define a cavity therebetween, wherein the cavity receives the transmission assembly, and wherein the plurality of inner housing members define a channel extending through the housing, the channel separated from the cavity by the plurality of inner housing members; regarding claim 9 – that the housing includes a plurality of sides, wherein the first bevel gear is positioned adjacent a first side of the plurality of sides, the second bevel gear is positioned adjacent a second side of the plurality of sides, and the intermediate bevel gear is positioned adjacent a third side of the plurality of sides; regarding claim 10 - the transmission assembly includes two intermediate bevel gears, each intermediate bevel gear intermeshed with a first bevel gear of the input shaft and a second bevel gear of the output member, and wherein the two intermediate bevel gears are spaced apart within the housing; regarding claim 12 – the output member includes a bevel gear and an extension portion…; regarding claim 14 – that the transmission assembly includes a first bevel gear coupled to the input shaft, a second bevel gear, and an intermediate bevel gear intermeshed with the first bevel gear and the second bevel gear, and wherein the first bevel gear is configured to rotate about the first rotational axis, and the second bevel gear is configured to rotate about the second rotational axis; and, regarding claim 15 – that the transmission assembly includes two intermediate bevel gears intermeshed with a first bevel gear of the input shaft and a second bevel gear of the output member, and wherein the two intermediate bevel gears are spaced apart within the housing.
Regarding claims 16-20:  independent claim 16 – that the fastener driving tool comprises, inter alia: …the transmission assembly including a first bevel gear coupled to the input shaft, a second bevel gear, and an intermediate bevel gear intermeshed with the first bevel gear and the second bevel gear, wherein the first bevel gear is configured to rotate about the first rotational axis, and the second bevel gear is configured to rotate about the second rotational axis, wherein the second bevel gear is coupled to the output member, and wherein the second rotational axis is disposed at an angle relative to the first rotational axis.  Claims 17-20 depend from allowable claim 16 and are thus allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as demonstrating various forms of 90 degree driving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/